Citation Nr: 0326341	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  98-10 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for constipation on a 
direct basis.

2.  Entitlement to service connection for constipation as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for diarrhea on a 
direct basis.

4.  Entitlement to service connection for diarrhea as a 
chronic disability resulting from an undiagnosed illness.

5.  Entitlement to service connection for joint pain on a 
direct basis.

6.  Entitlement to service connection for joint pain as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for muscle pain on a 
direct basis.

8.  Entitlement to service connection for muscle pain as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities on a direct basis.

10.  Entitlement to service connection for neurologic 
dysfunction affecting the extremities as a chronic disability 
resulting from an undiagnosed illness.

11.  Entitlement to service connection for a sleep disability 
on a direct basis.

12.  Entitlement to service connection for a sleep disability 
as a chronic disability resulting from an undiagnosed 
illness.

13.  Entitlement to service connection for a voiding 
dysfunction on a direct basis.

14.  Entitlement to service connection for a voiding 
dysfunction as a chronic disability resulting from an 
undiagnosed illness.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970, from March 1972 to December 1978, from 
April 1984 to September 1984, and from October 1984 to 
November 1993.  His service included active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  See 38 C.F.R. §§ 3.2(i), 3.317(d) (2003).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 action by the RO.  In a 
supplemental statement of the case (SSOC) issued in 
August 1998, the RO addressed the veteran's appeal of 
entitlement to service connection for constipation, diarrhea, 
joint pain, muscle pain, neurologic dysfunction affecting the 
extremities, sleep, and voiding dysfunction on a direct basis 
and as chronic disabilities resulting from an undiagnosed 
illness under 38 C.F.R. § 3.317.  The veteran testified at a 
hearing at the RO in November 1998 and before the undersigned 
Veterans Law Judge in September 2000.  Thereafter, in January 
2001, the Board remanded this case, in part, for additional 
development.  

The Board notes that, besides the issues listed above, the 
issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and fatigue on a direct 
basis or as a chronic disability resulting from an 
undiagnosed illness were developed for appellate review 
following an April 1997 rating decision.  In an April 2003 
decision, the RO granted service connection for PTSD and 
chronic fatigue syndrome (CFS).  Accordingly, the issues of 
service connection for PTSD and fatigue are no longer before 
the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

(The claims of service connection for joint pain on a direct 
basis and as a chronic disability resulting from an 
undiagnosed illness, service connection for muscle pain on a 
direct basis and as a chronic disability resulting from an 
undiagnosed illness, service connection for neurologic 
dysfunction affecting the extremities on a direct basis and 
as a chronic disability resulting from an undiagnosed 
illness, and service connection for a voiding dysfunction on 
a direct basis and as a chronic disability resulting from an 
undiagnosed illness will be addressed in the remand that 
follows the decision below.)




FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The veteran does not have currently diagnosed disability 
underlying his symptoms of constipation, diarrhea or sleep 
dysfunction.  

3.  The veteran exhibits objective indications of symptoms of 
constipation which is a chronic disability resulting from an 
undiagnosed illness. 

4.  The veteran exhibits objective indications of symptoms of 
diarrhea which is a chronic disability resulting from an 
undiagnosed illness.

5.  The veteran's symptoms of sleep disturbances have been 
attributed to a known clinical diagnosis of PTSD or fatigue 
syndrome.


CONCLUSIONS OF LAW

1.  The veteran has constipation that is a chronic disability 
resulting from undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 
4.20, 4.21, 4.114 (Diagnostic Code 7319) (2003); 68 Fed. Reg. 
34,539-543 (June 10, 2003) (to be codified as amended at 
38 C.F.R. § 3.317).  

2.  The veteran has diarrhea that is a chronic disability 
resulting from undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1131, 1117, 1118 (West 2002); 38 C.F.R. §§ 3.102, 3.317, 
4.20, 4.21, 4.114 (Diagnostic Code 7319) (2003); 68 Fed. Reg. 
34,539-543 (June 10, 2003) (to be codified as amended at 
38 C.F.R. § 3.317).  

3.  Service connection for constipation, diarrhea, or sleep 
disability on a direct basis is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  The veteran does not have a sleep disability that is a 
chronic disability resulting from undiagnosed illness.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 (2003); 68 Fed. Reg. 34,539-543 (June 10, 2003) (to 
be codified as amended at 38 C.F.R. § 3.317).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Constipation, Diarrhea & Sleep Disorder 

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  If a reasonable doubt 
arises regarding such a determination, it will be resolved in 
the veteran's favor.  38 C.F.R. § 3.102 (2003).

At the hearings held on appeal, VA examinations, and in 
several written statements, the veteran claims that his 
constipation, diarrhea, and sleep disabilities had their 
onset during service.  For the reasons that follow, the Board 
finds that service connection on a direct basis is not 
warranted.  In short, the medical evidence does not show that 
the veteran has a current diagnosis underlying any such 
symptoms.  

Pertinent records include a November 1994 VA consultation 
report, which shows that the veteran underwent a 16-channel 
recording of brain electrics activity; he was alert and awake 
at the onset of the study.  The interpretation was that the 
veteran had a normal awake and sleep state.  A July 1995 VA 
discharge summary reflects diagnoses of periodic limb 
movements of mild sleep disorder, severe bruxism, and alpha 
intrusions into sleep.  When examined by VA in July 1995, the 
veteran complained of having had a chronic sleep disability, 
and intermittent constipation and diarrhea for several years.  
The impression was multiple problems as stated above.  The 
examiner opined that these may be related to Persian Gulf 
Syndrome, but that without the availability of the veteran's 
previous records, it was impossible to determine the 
etiology.  In a July 1995 addendum to the July 1995 
examination report, a VA examiner opined that it was not 
possible to state with any certainty whether the veteran's 
symptoms were related to Persian Gulf Syndrome.  The examiner 
further noted that they were very non-specific and could be 
interpreted as falling into this category; however, they were 
very vague symptoms without any obvious objective findings.

When the case was before the Board in January 2001, the 
record contained the veteran's service medical records, 
private and VA treatment reports, and written statements from 
the veteran wherein he alleged that his claimed symptoms may 
be due to an undiagnosed illness or had their onset during 
service.  Nevertheless, it remained unclear whether any 
examiner had specifically ruled out any known clinical 
diagnosis as being the cause of the veteran's reported 
symptoms or indicated whether any such disability was due to 
service.  Based on a review of the evidence of record, the 
Board found that further evidentiary development was 
necessary to obtain more definitive evidence on this point.  
Therefore, the Board remanded the case in January 2001 to 
obtain a VA examination.

Pursuant to the Board's January 2001 remand, numerous VA 
examinations were conducted in March 2003.  At a March 2003 
VA Gulf War guidelines examination, the veteran reported that 
he was always tired and sleepy, and had constipation that 
came and went, and alternated with diarrhea.  The diagnoses 
included alternating constipation and diarrhea which sounded 
liked irritable bowel syndrome; and sleep problems which may 
be related to PTSD or fibromyalgia.  The examined noted that 
the veteran did have sleep disturbance, fatigue, and 
irritable bowel symptoms and no other diagnostic entities had 
been found to explain the veteran's symptomatology.  Although 
the examiner noted that the veteran did appear to fulfill VA 
criteria for fibromyalgia, the examiner also indicated that 
there were no objective findings except tenderness.  The 
examiner further stated that the veteran gave a history of 
onset of symptoms in the military service, and that otherwise 
there was no evidence found to attribute the veteran's 
symptoms to military service.

Thereafter, at the March 2003 VA digestive examination, the 
veteran reported that he got diarrhea from time to time.  He 
got constipated once a week but otherwise had normal bowel 
movements.  The diagnosis was no diagnostic proof of sleep 
apnea.  The examiner also noted that the veteran had normal 
bowel movement with alternating occasional constipation and 
occasional diarrhea, post-status hepatitis C, and that the 
conditions were nonspecific.  

At the March 2003 VA CFS examination, the veteran reported 
that he was always tired and sleepy.  He also reported that 
he slept well at night for about eight hours, and was not 
aware of any problems like sleep apnea.  The assessments were 
probable CFS, PTSD, and history of anxiety attacks, although 
depression cannot be excluded.

The Board notes that what is significant about the evidence 
of record is what it does not include.  Even assuming that 
the veteran experienced constipation, diarrhea, or sleep 
disturbances during service and continued to have them, the 
medical evidence does not show that the veteran currently has 
any definitely diagnosed malady underlying his complaints of 
symptomatology associated with constipation, diarrhea, or 
sleep disturbances.  In fact, after the veteran's most recent 
VA examinations conducted in March 2003, the examiners could 
not identify any current diagnosed disability.  
Significantly, the veteran himself denied any specific 
problems at least with respect to sleep problems.  

Although earlier findings, as noted above, indicate that VA 
examiners noted that the veteran may have had problems 
associated with constipation, diarrhea, or sleeping, such 
findings by VA in July 1995 were not confirmed by 
subsequently prepared treatment or examination reports, 
including the most recent in March 2003.

In reaching the above conclusions, the Board has considered 
the statements and testimony of the veteran regarding 
constipation, diarrhea, and sleep problems, but the veteran 
does not have current disability by medical diagnosis.  The 
Board also considered the October 1998 lay statements 
submitted in support of the veteran's claims.  In this 
regard, the Board notes that, while the veteran and others 
who knew him are competent to recite problems, especially 
specific injury or symptoms he may have experienced during 
service and since, medical evidence is required to show 
current diagnosis, or a nexus to the difficulties the veteran 
may have experienced during or due to service.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 
5 Vet. App. 91, 92-93 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (lay witnesses are competent to 
describe painful experiences and symptoms that result 
therefrom).  It is the absence of such medical evidence in 
this case that leads the Board to conclude that service 
connection for constipation, diarrhea, or sleep disability on 
a direct basis is not warranted.  For the reasons enunciated, 
the March 2003 VA examination reports showing no current 
diagnoses are of greater weight than the veteran's own 
suggestions of diagnosed disability due to military service.  

The Board lastly notes that it has considered the provisions 
of 38 U.S.C.A. § 1154(b); however, even if the veteran served 
in combat for the purposes of provisions of 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, the provisions of 
38 U.S.C.A. § 1154(b) do not operate in the instant appeal to 
establish the presence of a current diagnosis of disability 
underlying his complaints of diarrhea, constipation, or sleep 
dysfunction.

In light of the foregoing, it is the Board's conclusion that 
the greater weight of evidence is against the claims of 
entitlement to service connection for constipation, diarrhea, 
or sleep disability on a direct basis.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would in 
turn give rise to a reasonable doubt in favor of the veteran, 
the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


B.  Constipation, Diarrhea & Sleep - 38 C.F.R. § 3.317 

Although service connection on a direct basis under the 
provisions of 38 C.F.R. § 3.303 is not warranted for 
constipation, diarrhea, or sleep disability, the veteran 
alternatively claims that service connection for diarrhea, 
constipation, or sleep disability is warranted under the 
provisions of 38 C.F.R. § 3.317.  The veteran has reported 
having had numerous symptoms since serving on active duty 
during the Persian Gulf War, and claims that he now suffers 
from symptoms of constipation, diarrhea, and sleep 
disturbances, which had their onset during his Persian Gulf 
tour, each resulting from an undiagnosed illness.  For the 
reasons that follow, the Board finds that service connection 
for constipation and diarrhea under 38 C.F.R. § 3.317 is 
warranted, but service connection for sleep disability is 
not.

Applicable Law

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater 
or operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317(d)(1).  The Southwest 
Asia Theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2).  The legislative history of § 1117 
demonstrates an intent on the part of Congress to provide 
compensation for Persian Gulf War veterans who suffer from 
signs and symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
complex biological, chemical, physical and psychological 
environment of the Southwest theater of operations.  See 60 
Fed. Reg. 6660 (Feb. 3, 1995).  

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

On July 6, 2001, the Secretary of Veterans Affairs, under the 
relevant statutory authorities, determined that there was no 
basis for establishing a presumption of service connection 
for any illness suffered by Gulf War veterans based on 
exposure to depleted uranium, sarin, pyridostigmine bromide, 
and certain vaccines.  See 66 Fed. Reg. 35,702 (July 6, 
2000), and 66 Fed. Reg. 58,784 (Nov. 23, 2001).

In November 2001, VA issued an interim final rule that 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 31, 2001 to December 31, 2006.  This 
interim rule became effective November 9, 2001.  This 
extension of the presumptive period was adopted as a final 
rule on December 27, 2002.  See 67 Fed. Reg. 78,979 (Dec. 27, 
2002).; 38 C.F.R. § 3.317(a)(1)(i) (2002).

VA implementing regulation, 38 C.F.R. § 3.317, as amended by 
a November 9, 2001 interim final rule, provided that, for a 
disability to be presumed to have been incurred in service, 
the disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2006; and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  66 Fed. Reg. 218 
(Nov. 9, 2001).

Subsequently, a new law was passed, which amended the 
statutes affecting compensation for disabilities affecting 
Persian Gulf War veterans.  On December 27, 2001, the 
President signed into law the Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001).  This legislation amended various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a).  Section 202 expanded compensation availability for 
Gulf War Veterans to include those who have a "qualifying 
chronic disability" that becomes manifest during service in 
Southwest Asia during the Gulf War or to a degree of 10 
percent during the presumptive period thereafter.  Section 
202(a) amended 38 U.S.C. 1117 to expand the definition of 
"qualifying chronic disability" (for service connection) to 
include not only (1) a disability resulting from an 
undiagnosed illness as stated in prior law; but also (2) a 
medically unexplained chronic multisymptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome (IBS)) that is defined by a cluster of signs or 
symptoms; and (3) any diagnosed illness that the Secretary 
determines in regulations warrants a presumption of service 
connection under 38 U.S.C. 1117(d).  A "qualifying chronic 
disability" includes one or any combination of these 3 types 
of illnesses.  38 U.S.C.A. § 1117 (as amended by VEBEA, Pub. 
L. No. 107-103, § 202, 115 Stat. 976 (Dec. 27, 2001)).

Recently, 38 C.F.R. § 3.317 was amended to incorporate these 
changes, and that amendment was made retroactive to March 1, 
2002.  See 68 Fed. Reg. 34,539-543 (June 10, 2003).  New 
38 C.F.R. § 3.317(a)(2)(ii) was added, defining the term 
"medically unexplained chronic multisymptom illness" to 
mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained.  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a medically 
unexplained chronic multisymptom illness; therefore, new 
38 C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists 
chronic fatigue syndrome, fibromyalgia, and IBS as currently 
meeting this definition.  See 68 Fed. Reg. 34,539-543 
(June 10, 2003).  It was provided, however, in new 38 C.F.R. 
§ 3.317(a)(2)(i)(B)(4) that the list may be expanded in the 
future when the Secretary determines that other illnesses 
meet the criteria for a medically unexplained chronic 
multisymptom illness.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments more favorable to the veteran than the previous 
version of the statute.  Therefore, the amended version of 
38 U.S.C.A. § 1117 is applicable to the veteran's claim.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34,539-543 (June 10, 2003).

For purposes of 38 C.F.R. § 3.317, there must be objective 
indications of chronic disability to include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2), as amended by 68 Fed. Reg. 34,539-543 
(June 10, 2003), now redesignated 38 C.F.R. § 3.317(a)(3).  A 
disability is considered chronic if it has existed for six 
months or more, even if exhibiting intermittent episodes of 
improvement and worsening throughout that six-month period.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  38 C.F.R. § 3.317(a)(3), as amended by 68 Fed. 
Reg. 34,539-543 (June 10, 2003), now redesignated 38 C.F.R. 
§ 3.317(a)(4).  

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Accordingly, service connection may be granted on a 
presumptive basis if there is evidence (1) that the claimant 
is a Persian Gulf veteran; (2) who exhibits objective 
indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of [38 C.F.R. § 3.317]; (3) 
which became manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. 
§ 3.317 as amended by 68 Fed. Reg. 34,539-543 (June 10, 
2003).  

Analysis

As an initial matter, the Board notes that the veteran's 
service personnel records confirm that he served in Saudi 
Arabia from August to September 1990, and from December 1990 
to April 1991.  Based on this evidence and for purposes of 
analysis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, the 
Board finds that the veteran is a "Persian Gulf veteran."

In reviewing the totality of the evidence of record, the 
Board finds that the veteran has exhibited continuous 
symptoms of constipation and diarrhea since at least 1995.  
His symptoms have not been definitely diagnosed, even though 
there has been some speculation as to what causes his 
constipation and diarrhea, such as when one of the March 2003 
VA examiners said that it sounded like irritable bowel 
syndrome.  Although the veteran had reported having had 
symptoms since service in the Gulf War, subsequent VA 
examinations have not confirmed a diagnosis for the veteran's 
constipation or diarrhea related complaints.  Even when the 
veteran was examined for the specific purpose of deciding 
these compensation claims, the best the examiner could do in 
March 2003 was indicate that the veteran had constipation and 
diarrhea which were very nonspecific conditions.  A specific 
diagnosis was not made.  Additionally, the evidence shows 
that the veteran's constipation or diarrhea is considered to 
be chronic given that it has existed for six or more months.  
38 C.F.R. § 3.317(a)(3).  Resolving reasonable doubt on this 
matter in favor of the veteran, the Board finds that the 
veteran exhibits objective indications of chronic disability 
resulting from an undiagnosed illness that satisfies the 
criteria under 38 C.F.R. § 3.317.  

The question now turns to whether the veteran's symptoms have 
manifested themselves to a degree of 10 percent or more.  In 
this regard, the Board will refer to 38 C.F.R. §§ 4.113 and 
4.114, which contain the provisions regarding evaluation of 
digestive conditions.  Although constipation or diarrhea due 
to undiagnosed illness, by definition, escapes 
characterization under any diagnosed digestive illness for 
which specific diagnostic codes apply, the Board will rate by 
analogy.  38 C.F.R. § 4.20.  Moreover, the Board will also 
apply 38 C.F.R. § 4.21, which provides that in atypical 
instances, it is not expected that all cases will show all 
the findings specified, but coordination with impairment of 
function will be expected in all instances.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2003).  

The Board finds that the veteran's symptomatology for either 
constipation or diarrhea has met the criteria for at least a 
10 percent rating under 38 C.F.R. § 4.114 (Diagnostic Code 
7319) within the presumptive period.  That code provides that 
irritable colon syndrome is to be rated 10 percent when 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress.  38 C.F.R. § 4.114 (Diagnostic Code 7319) 
(2003).  A zero percent rating is assigned for irritable 
colon syndrome which is mild with disturbances of bowel 
function with occasional episodes of abdominal distress.  Id.  
Evidence as a whole indicates the veteran's symptoms of 
constipation and diarrhea have been manifested to a degree of 
at least 10 percent, service connection for constipation and 
diarrhea as a chronic disability resulting from an 
undiagnosed illness is warranted on a presumptive basis under 
the provisions of 38 C.F.R. § 3.317.

Turning to the issue of service connection for sleep 
disability as a chronic disability resulting from an 
undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, the Board finds that service 
connection is not warranted.  Based on a review of the 
evidence of record, the Board finds that the veteran is not 
entitled to service connection under the provisions of law 
pertaining to 38 C.F.R. § 3.317 because any symptoms of sleep 
disturbance reported by the veteran have been specifically 
identified as a symptom of either fibromyalgia, fatigue, or 
PTSD.  Given that such sleep disturbance symptoms have been 
attributed to a known clinical diagnosis or is part of a 
disability that is already service-connected, service 
connection under the provisions of 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317 cannot be awarded.  

II.  Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  This law is applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); VAOPGCPREC 11-00; 
cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) 
(holding that only section 4 of the VCAA, amending 38 U.S.C. 
§ 5107, was intended to have retroactive effect); Kuzma v. 
Principi, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 
2003).  The Board has also considered the final regulations 
that VA issued to implement these statutory changes.  See 
Duty to Assist, 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, (with exceptions not pertinent 
here).  A discussion of the pertinent VCAA and regulatory 
provisions follows.  

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2002).  The purpose of the first notice is to 
advise the claimant of any information, or any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  In this case, the 
veteran's application is complete.  There is no outstanding 
information required, such as proof of service, type of 
benefit sought, or status of the veteran, to complete the 
application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  
38 U.S.C.A. § 5103(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
those cases where notice is provided to the claimant, notice 
is to be provided to advise that if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

In reviewing the amended 38 U.S.C.A. § 5103(a), the Board 
finds that VA has complied with the notice requirements 
contained in § 5103(a).  From the outset, the RO had informed 
the veteran of the bases on which it decided the claims and 
of the elements necessary to be granted the benefits sought.  
The record shows that the RO notified the veteran in a SSOC 
issued in August 1998 as well as subsequently prepared SSOCs 
issued in February 1999 and April 2003.  Each SSOC informed 
the veteran of the denial of his claims and also addressed 
the procedural aspects of the case, provided a recitation of 
the pertinent statutes and regulations, particularly the laws 
applicable to the service connection claims, and discussed 
the application of the evidence to the veteran's claims.  In 
particular, the RO advised the veteran of the type of 
evidence required to support his service connection claims 
based on his Persian Gulf War service in a development letter 
sent to him in May 1996.

In considering the VCAA, the Board remanded the veteran's 
claims in January 2001.  Such development included directing 
the RO to notify the veteran of the VCAA and consider the 
application of the VCAA to the veteran's claims, as well as 
obtaining a medical opinion.  Furthermore, the RO wrote to 
the veteran in May 2001 and informed him of the VCAA and of 
VA's duty to assist him in the development of his claims.  
The need for specific evidence from the veteran was discussed 
and the veteran was informed that he could request assistance 
in obtaining any outstanding evidence.  He was told that he 
had a year to respond.  38 U.S.C.A. § 5103(b).  

In reviewing the requirements found at 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b), the Board cannot find any absence of 
notice in this case.  As reviewed above, the veteran has been 
provided notice regarding the type of evidence needed to 
prove his claims.  He also has been provided assistance in 
obtaining the evidence.  Numerous documents sent by the RO 
collectively show that the RO notified the veteran of the 
development of his claims, the type of evidence needed to 
prove his claims, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  In 
doing so, VA also provided the veteran with a recitation of 
the pertinent statutes and regulations, and discussion of the 
application of each to the evidence.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio, 16 
Vet. App. at 187.  Additionally, the Board acknowledges the 
veteran's frustration with the process and concludes that the 
veteran has been given the required notice in this case, at 
least to the extent of what was required to substantiate his 
claims for service connection.

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  This section 
of the VCAA and new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims, 
including his service medical records, VA treatment records, 
and private medical records.  The veteran also provided 
testimony at personal hearings in November 1998 and September 
2000.  Lay statements submitted by the veteran were included 
in the record. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2002).  In this case, the veteran was afforded 
VA examinations in October 1994, July 1995, May 1998, April 
1999, and March 2003, and VA examiners provided findings 
regarding the existence and/or etiology of the veteran's 
claimed constipation, diarrhea, or sleep disability.  An 
additional examination or medical opinion being unnecessary, 
the Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions, other than that already requested of 
him.  Moreover, the Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e).

Given that VA has satisfied its duties to notify and to 
assist the veteran in this case, a remand of the issues 
addressed above for further action under the VCAA will serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
further development of these claims and further expending of 
VA's resources are not warranted.  


ORDER

Service connection for constipation as a chronic disability 
resulting from an undiagnosed illness is granted.

Service connection for diarrhea as a chronic disability 
resulting from an undiagnosed illness is granted.

Service connection for constipation on a direct basis is 
denied.

Service connection for diarrhea on a direct basis is denied.

Service connection for a sleep disability on a direct basis 
or as a chronic disability resulting from an undiagnosed 
illness is denied.


REMAND

As noted above, the veteran reported having had numerous 
symptoms since serving on active duty during the Persian Gulf 
War, and claims that he now suffers from symptoms of joint 
pain, muscle pain, neurologic dysfunction affecting the 
extremities, and voiding dysfunction, which had their onset 
during his Persian Gulf tour, all as chronic disabilities 
resulting from an undiagnosed illness.  Alternatively, the 
veteran claims that such disabilities had their onset in 
service.

The record contains an impression of voiding dysfunction 
manifested by double/triple voiding (see November 1994 VA 
treatment report) and assessments suggesting neurologic 
dysfunction consisting of a mental status change and a 
peripheral neuropathy - etiology of these changes were 
unclear (see November 1994 private treatment report).  
Moreover, when examined by VA in July 1995, the veteran 
complained of having had decreased peripheral sensation in 
all four extremities.  The impression was multiple problems 
as stated above.  The examiner opined that these might be 
related to Persian Gulf service, but that without the 
availability of the veteran's previous records, it was 
impossible to determine the etiology.  In a July 1995 
addendum to the July 1995 examination report, a VA examiner 
opined that it was not possible to state with any certainty 
whether the veteran's symptoms were related to Persian Gulf 
Syndrome.  The examiner further noted that they were very 
nonspecific and could be interpreted as falling into this 
category; however, they were very vague symptoms without any 
obvious objective findings.

Although the Board remanded these issues in January 2001 to 
obtain a VA examination, the Board finds that the VA 
examination reports prepared in March 2003 are inadequate to 
decide the veteran's claims.  Therefore, the Board finds that 
further development of the medical opinion evidence is 
appropriate.  This is so because it remains unclear whether 
the veteran has the following symptoms and/or disabilities 
that are related to military service, or represent a chronic 
disability resulting from an undiagnosed illness or chronic 
multisymptom illness (CFS, irritable bowel syndrome or 
fibromyalgia):  joint pain, muscle pain, neurologic 
dysfunction affecting the extremities, and voiding 
dysfunction.  It also remains unclear whether any of these 
symptoms could be a part of an already service-connected 
disability such as disabilities of the right foot, left knee, 
low back, cervical spine, or CFS.  In the instant case, the 
Board finds that a VA medical opinion would be helpful to 
clarify the nature and etiology of the veteran's claimed 
symptoms and disabilities, and would be instructive with 
regard to the appropriate disposition of these claims.  

For the reasons set out above, the Board will remand this 
case for compliance with the notice and duty-to-assist 
provisions contained in the VCAA and to ensure the appellant 
has had full due process of law with respect to the claims.  

1.  The RO must review the claims files 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to these claims for service 
connection.  38 U.S.C.A. § 5103(a) (West 
2002).  He should also be told of the 
period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), if 
applicable. 

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for voiding dysfunction, joint pain, 
muscle problems, or neurologic 
dysfunction affecting the extremities 
since June 2003 to the present.  The RO 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  Thereafter, the RO should schedule 
the veteran for VA orthopedic, 
neurologic, and genitourinary 
examinations to determine the nature and 
etiology of any voiding dysfunction, 
joint pain, muscle pain, and neurologic 
dysfunction affecting the extremities.  
The claims files, along with all 
additional evidence obtained pursuant to 
the instructions above, must be made 
available to and reviewed by the 
examiner(s).  The examination report is 
to reflect that such a review of the 
claims files was made.  A purpose of the 
examinations is to determine whether the 
veteran has voiding dysfunction, joint 
pain, muscle pain, or neurologic 
dysfunction affecting the extremities 
and, if so, whether any such 
disability(ies) cannot be attributed to 
any known clinical diagnosis, or whether 
any such problem originated in, or is 
otherwise traceable to, military service.

(a)	The examiner(s) should note and 
detail all reported symptoms related 
to voiding dysfunction, joint pain, 
muscle pain, and neurologic 
dysfunction affecting the extremities.  
The examiner(s) should provide details 
about the onset, frequency, duration, 
and severity of all complaints 
relating to each claimed symptom, and 
indicate what precipitates and what 
relieves it.  If additional 
examination is deemed warranted by 
other specialists in order to 
ascertain the nature or etiology of 
the symptoms, this development should 
be conducted. 

(b)	The examiner(s) should expressly 
state whether there are clinical, 
objective indications that the veteran 
is suffering from symptoms relative to 
voiding dysfunction, joint pain, 
muscle pain, or neurologic dysfunction 
affecting the extremities.

(c)	If there are objective indications 
that the veteran is suffering from 
symptoms, the examiner(s) must 
determine whether these symptoms can 
be attributed to any known clinical 
diagnosis; to a chronic multisymptom 
illness - chronic fatigue syndrome, 
irritable bowel syndrome, or 
fibromyalgia, for example; or is a 
part of an already service-connected 
disability.  For each diagnosed 
condition, the examiner(s) should 
provide an opinion as to the medical 
probabilities that the condition is 
attributable to the veteran's period 
of military service.  For those 
symptoms and conditions that cannot be 
attributed to a known clinical 
diagnosis or chronic multisymptom 
illness, the examiner(s) should be 
asked to determine if there is 
affirmative evidence that the 
undiagnosed illness was not incurred 
during active service during the 
Persian Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred since the veteran's departure 
from service during the Persian Gulf 
War.

4.  The RO should ensure that the 
examination reports requested above 
comply with this remand, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  

6.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims.  If any benefit 
sought is denied, a SSOC should be 
issued.  The SSOC should contain, among 
other things, a summary of the evidence 
received since the last SSOC was issued 
in April 2003.  38 C.F.R. § 19.31 (2003).  
The veteran should be afforded an 
opportunity to respond.  

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), if applicable, the case should 
be returned to the Board.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



